Defendant’s sufficiency claim concerning his knowledge of the weight of the drugs seized upon his arrest is unpreserved for appellate review as a matter of law (CPL 470.05 [2]), and we decline to review it in the interest of justice. In any event, if we were to review it, we would find that such knowledge could be inferred from defendant’s possession of packaged cocaine almost three times more than the threshold amount required by statute (see, People v Hill, 85 NY2d 256, 263; see, People v Sanchez, 86 NY2d 27, 34). Nor was the verdict against the weight of the evidence (see, People v Noble, 86 NY2d 814). Issues of credibility were properly presented to the jury and we see no reason to disturb its verdict. We perceive no abuse of sentencing discretion. Concur — Milonas, J. P., Kupferman, Nardelli and Mazzarelli, JJ.